Citation Nr: 1133217	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from November 1971 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Sioux Falls, South Dakota.  

This claim was previously denied by the Board in July 2009.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) issued a decision that set aside the matter of entitlement to service connection for tinnitus and remanded this issue back to the Board for further adjudication.  The remaining issues addressed in the July 2009 Board decision were affirmed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As already indicated, the Veteran is seeking service connection for tinnitus.  However, further evidentiary development is necessary before appellate review may proceed.  

The Veteran was afforded a VA examination for his tinnitus in January 2007.  The examiner opined that the Veteran's tinnitus was not a result of, or aggravated by, his military service.  The examiner based this opinion on the Veteran's extensive history of post-service noise exposure and the lack of evidence of tinnitus prior to this examination.  However, the examiner also indicated that the Veteran was presently on medications that could aggravate or cause tinnitus.  The examiner did not discuss whether any of these medications were used to treat one of the Veteran's service-connected disabilities.  Presently, the Veteran is service-connected for hypertension and dermatitis of the left lower extremity.  An opinion as to whether the Veteran's tinnitus was caused by, or permanently aggravated by, a medication used to treat a service-connected disability is therefore needed.  The assertion of mere possibility provided in January 2007 is insufficient to demonstrate entitlement to service connection.

In addition, the examiner indicated that there was no evidence of tinnitus prior to the January 2007 examination.  However, the Veteran informed the examiner that his tinnitus first manifested in 1976.  The examiner should discuss and consider the Veteran's lay statements in support of his claim when providing an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA audiometric examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to review the evidence of record and opine as to whether it is at least as likely as not that the Veteran's tinnitus manifested during, or as a result of, active military service, or, if it was caused by, or permanently aggravated by, medication used to treat a service-connected disability (hypertension or dermatitis of the left lower extremity).  A complete rationale must be provided for all opinions offered, and the examiner is asked to consider and discuss the lay evidence provided by the Veteran in support of his claim.  

2.  Thereafter, the RO should readjudicate the Veteran's claim.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


